Citation Nr: 1141924	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of chronic pulmonary embolism with deep venous thrombosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim.  During the course of the appeal, the Veteran moved to Indiana; original jurisdiction now resides in the Indianapolis, Indiana RO.

In August 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was obtained in June 2011 and has been associated with the VA claims folder.  In a July 2011 letter, the Veteran was provided with notice of the VHA opinion as well as the opportunity to submit additional evidence.  In response, as will be discussed below, the Veteran and his representative submitted additional argument and evidence in support of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As indicated above, the Board requested a VHA medical opinion which was obtained and associated with the Veteran's claims folder in June 2011.  In September 2011, the Veteran provided additional argument and evidence, namely two photographs, in support of his claim and explicitly declined to waive local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration.  The Board has considered this additionally received argument and photographic evidence and finds it to be pertinent to the pending claim.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, a remand for local consideration of the newly added evidence is required.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

